In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-1696V
                                        UNPUBLISHED


    KARROLEE TOMCHAK,                                       Chief Special Master Corcoran

                        Petitioner,                         Filed: September 2, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On August 16, 2021, Karrolee Tomchak filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Table injury – Guillain-Barre
Syndrome (GBS) – as a result of her October 22, 2019 influneza (“flu”) vaccination.
Petition at 1. Petitioner further alleges that she suffered the residual effects of her injury
for more than six months, and that there has been no prior award or settlement of a civil
action on her behalf as a result of her injury. See Petition ¶¶ 12-12. The case was
assigned to the Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On September 1, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent that “[t]he facts of this case, as reflected in the petition and
accompanying documents, have been reviewed by medical personnel at the Division of
Injury Compensation Programs of the Department of Health and Human Services
(“DICP”). DICP has concluded that petitioner’s claim meets the Table criteria for GBS.”
Id. at 9. Respondent further agrees that

       [w]ith respect to other statutory issues, the records show that the case
       was timely filed, 42 U.S.C. § 300aa-16(a)(2); that petitioner received the
       vaccine in the United States, 42 U.S.C. § 300aa-11(c)(1)(B)(i)(I); that the
       vaccine that petitioner received is set forth in the Vaccine Injury Table, 42
       C.F.R. § 100.3(a)(XIV)(D); that petitioner’s injury lasted for at least six
       months, 42 U.S.C. § 300aa-11(c)(1)(D)(i); and that petitioner has not filed
       a prior action or received any prior compensation or award for an injury
       related to this vaccine, 42 U.S.C. § 300aa-11(c)(1)(E). Therefore, based
       on the record as it now stands, petitioner has satisfied all legal
       prerequisites for compensation under the Act.

Id. at 10.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                        s/Brian H. Corcoran
                                                        Brian H. Corcoran
                                                        Chief Special Master




                                             2